DETAILED ACTION
This Notice of Allowance is in response to the application filed on November 29, 2016, the Appeal Brief filed on December 4, 2019, and the Patent Trial and Appeal Board Decision dated September 30, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 35-36 and 38-55 are pending.

Claim Rejections
The previous rejection under 35 U.S.C. § 112 withdrawn in view of the Patent Trial and Appeal Board Decision dated September 30, 2021.
The previous rejection under 35 U.S.C. § 101 withdrawn in view of the Patent Trial and Appeal Board Decision dated September 30, 2021.
The previous rejection under 35 U.S.C. § 103 withdrawn in view of the Patent Trial and Appeal Board Decision dated September 30, 2021.

Allowable Subject Matter
Claims 35-36 and 38-55 are allowed.
The following is an examiner’s statement of reasons for allowance:


Based on a prior art search, the prior art deemed to be closest to the claimed invention is Williams (20150106196).  Williams teaches performing a fueling transaction via an application installed on a mobile device.  However, Williams fails to teach the limitations of: “a secure two-way connection”; “detect a mobile device in proximity to a fuel dispenser using a Bluetooth Low Energy (BLE) beacon emitted by the fuel .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693   

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693